          Case 3:19-cv-03613-WHO Document 106 Filed 11/05/20 Page 1 of 2


 1

 2

3

4

5

6

7

8

9

10

11
                                 UNITED STATES DISTRICT COURT
12                             NORTHERN DISTRICT OF CALIFORNIA
13
     JUDITH HOUGH, on behalf of herself and all
14   others similarly situated,

15                                                       Case No. 3:19-cv-03613-WHO
                                      Plaintiffs,
16
             v.                                     GRANTING UNOPPOSED MOTION TO
17                                                  EXTEND TIME TO RESPOND TO
      BIG HEART PET BRANDS, INC.,                   DEFENDANT’S MOTION TO DISMISS
18
                                                    SECOND AMENDED CLASS ACTION
19                                    Defendant.    COMPLAINT

20

21

22

23

24

25

26

27

28
      [PROPOSED] ORDER GRANTING UNOPPOSED MOTION TO EXTEND TIME TO RESPOND
     TO DEFENDANT’S MOTION TO DISMISS SECOND AMENDED CLASS ACTION COMPLAINT
                                                      Case No. 3:19-cv-03613-WHO
           Case 3:19-cv-03613-WHO Document 106 Filed 11/05/20 Page 2 of 2


1
            Having considered Plaintiff’s Unopposed Motion to Extend Time to Respond to Defendant’s
2
     Motion to Dismiss Second Amended Class Action Complaint, and pursuant to Civil Local Rule 6-2(b),
3

4    IT IS HEREBY ORDERED THAT Plaintiffs’ Motion is GRANTED. Therefore:

5           1.     Plaintiff’s Response in Opposition to Defendant’s Motion to Dismiss Second Amended
6    Class Action Complaint shall be due on November 16, 2020; and
7
            2.     Defendant’s Reply in Support of Motion to Dismiss Second Amended Class Action
8
     Complaint shall be due on November 23, 2020.
9

10          3.     Hearing reset for December 9, 2020 at 2:00 p.m.
11
     SO ORDERED.
12                                                     _____________________________________
              November 5, 2020
      DATED: ___________________                       THE HONORABLE WILLIAM H. ORRICK
13
                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      [PROPOSED] ORDER GRANTING UNOPPOSED MOTION TO EXTEND TIME TO RESPOND
     TO DEFENDANT’S MOTION TO DISMISS SECOND AMENDED CLASS ACTION COMPLAINT
                                                      Case No. 3:19-cv-03613-WHO
                                         2
